                                       UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF SOUTH CAROLINA
                                      ANDERSON/GREENWOOD DIVISION

    Jane Marie O’Brien,           )                       Civil Action No.: 8:18-cv-00206-RBH
                                  )
           Plaintiff,             )
                                  )
    v.                            )                       ORDER
                                  )
    Commissioner of the Social    )
    Security Administration,      )
                                  )
           Defendant.             )
    ______________________________)

              This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b)(1)

    and Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.). See ECF No. 27. The Magistrate Judge

    recommends reversing and remanding the Commissioner’s final decision for further administrative

    action.

              The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

    portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

    whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

              Neither party has filed objections to the R & R.1 In the absence of objections to the R & R, the

    Court is not required to give any explanation for adopting the Magistrate Judge’s recommendations.

    See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983). The Court reviews only for clear error

1
              The Commissioner filed a notice stating she would not be filing objections. See ECF No. 28.
in the absence of an objection. See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (stating that “in the absence of a timely filed objection, a district court need not conduct de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

        After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts and incorporates by reference the Magistrate Judge’s R & R [ECF No. 27]. Accordingly,

pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES AND REMANDS the

Commissioner’s final decision for further administrative action consistent with the R & R.

        IT IS SO ORDERED.



Florence, South Carolina                                                s/ R. Bryan Harwell
December 28, 2018                                                       R. Bryan Harwell
                                                                        United States District Judge




                                                     2
